          Case 2:20-cv-03504-JMY Document 37 Filed 10/02/20 Page 1 of 15




                           UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF PENNSYLVANIA


Latoya Gilliam and Kayla McCrobie,
individually and on behalf of all others
similarly situated,

Plaintiffs,

v.                                                         Case No. 20-cv-3504

United States Department of Agriculture and
George Ervin Perdue III, in his official
capacity as Secretary of the United States
Department of Agriculture,

Defendants.


                              MOTION FOR CLARIFICATION AND A
                            STAY OF THE PRELIMINARY INJUNCTION

        On September 11, 2020, the Court issued a preliminary injunction prohibiting the U.S.

Department of Agriculture (“USDA”) from applying USDA’s reading of section 2302 of the

Families First Coronavirus Response Act (“FFCRA”) when processing any new emergency

allotment application from the Commonwealth of Pennsylvania. See PI Order, at 1. Last week,

Pennsylvania submitted an application to USDA seeking not only emergency allotments for

coming months, but also enhanced, retroactive emergency allotments for prior months based on

Plaintiffs’ reading of section 2302.

        In no way could this Court’s PI Order be interpreted to provide the retroactive amounts

that Pennsylvania is seeking—amounts that Pennsylvania has still not sought through any lawsuit

of its own. As a threshold matter, this type of retroactive relief is not permitted under the

Administrative Procedure Act (“APA”), the statute under which Plaintiffs brought suit. The APA

permits only prospective relief; it does not allow for compensatory damages. Here, Pennsylvania

                                               1
          Case 2:20-cv-03504-JMY Document 37 Filed 10/02/20 Page 2 of 15




seeks retroactive emergency allotments as compensation for USDA’s prior refusal to provide these

allotments when requested; thus, an award of retroactive emergency allotments would function as

compensatory damages, and are thus not allowed under the APA. Additionally, in its PI response

brief, USDA explicitly objected to any retroactive relief, and Plaintiffs did not address this issue

in either their reply brief, or at oral argument. They have thus waived their right to now insist upon

retroactive relief. Further, Pennsylvania’s erroneous reading of the Court’s injunction would

require USDA to provide Pennsylvania nearly $411 million in additional benefits, further depleting

the limited resources available for emergency allotments.

        USDA therefore respectfully requests that this Court clarify that its injunction only requires

USDA to provide prospective emergency allotments to Pennsylvania consistent with Plaintiffs’

reading of section 2302; it does not require USDA to provide Pennsylvania with retroactive

emergency allotments for prior months—a form of relief that Plaintiffs never requested, let alone

justified, as part of this litigation.

        Additionally, in light of the significant monetary burden the Court’s preliminary injunction

would impose upon USDA—possibly to the detriment of other SNAP-beneficiaries—USDA

respectfully requests that the Court stay its preliminary injunction pending appeal. This harm,

which is already severe, would be compounded by a decision denying USDA’s motion for

clarification.

                                            Background

        Section 2302 of the FFCRA states that, if certain conditions are satisfied, then “at the

request of a state agency,” USDA “shall provide . . . for emergency allotments to households

participating in [SNAP] . . . to address temporary food needs not greater than the applicable

maximum monthly allotment for the household size.” Pub. L. No. 116-127, § 2302(a), 134 Stat.



                                                  2
         Case 2:20-cv-03504-JMY Document 37 Filed 10/02/20 Page 3 of 15




178, 188 (Mar. 18, 2020). USDA interpreted this provision consistent with its long-standing

practice concerning disaster relief benefits, and thus announced that it would only issue emergency

allotments in an amount sufficient to bring an eligible household’s aggregate SNAP benefits up to

the statutory maximum for its household size. See Emergency Allotments Guidance, USDA Food

and Nutrition Service, https://fns-prod.azureedge.net/sites/default/files /resource-files/SNAP-

COVID-EmergencyAllotmentsGuidance.pdf, at 2 (Mar. 20, 2020).

       Plaintiffs—SNAP-eligible families in Pennsylvania—brought suit, and sought a

preliminary injunction preventing USDA from “interpreting ‘emergency allotments’ authorized

under Section 2302 of the FFCRA as ‘supplements,’ limited in value to the difference between the

regular monthly benefit SNAP households receive and the maximum monthly benefit for a given

household’s size.” See PI Motion, ECF No. 4-2, at 2-3. Defendants opposed the preliminary

injunction motion, arguing, among other things, that Plaintiffs’ reading of section 2302 would

rapidly deplete available emergency allotment funds, ultimately to the detriment of all SNAP-

eligible families. See PI Response, ECF No. 11, at 19-20. The Court nevertheless granted

Plaintiffs’ preliminary injunction motion, concluding that to the extent available funds run low,

Congress will presumably step in and allocate additional funding. See Gilliam v. USDA, 20-cv-

3504, ECF No. 33, at 7 n.3 (E.D. Pa. Sept. 11, 2020). The Court thus issued a preliminary

injunction, stating:

               To the extent that [Pennsylvania] submits requests, in accordance
               with Section 2302(a)(1) of the [FFCRA] for emergency allotments,
               supported by sufficient data (as determined by the Secretary through
               guidance) . . . :

               (a) Defendants are PRELIMINARILY ENJOINED from
               implementing, or denying such requested emergency allotments
               based upon, their unlawful guidance provisions, most recently
               updated as of April 21, 2020, stating that “[a] household’s
               [emergency allotment] cannot increase the current monthly

                                                3
             Case 2:20-cv-03504-JMY Document 37 Filed 10/02/20 Page 4 of 15




                 household SNAP benefit allotment beyond ‘the applicable
                 maximum monthly allotment for the household size[,]’ and that
                 SNAP households that already receive the maximum monthly
                 allotment for their household size are not eligible for [emergency
                 allotments]”; and

                 (b) Defendants SHALL approve or deny such requests in
                 accordance with the statutory directive of Section 2302(a)(1) as
                 construed by this Court in the Memorandum issued concurrently
                 herewith.

Id. at 39.

        USDA has now distributed all of the funds Congress allocated for the FFCRA emergency

allotments,1 and despite Plaintiffs’ insistence that Congress would indeed provide additional

funding, the only legislation that Congress has since enacted fails to earmark any funding

specifically for emergency allotments. See Continuing Appropriations Act, 2021 and Other

Extensions Act, H.R. 8337, 116th Cong. (Sept. 22, 2020) (enacted) (hereinafter, the “Continuing

Resolution”). This bill only extends baseline, pre-pandemic SNAP funding, sufficient to maintain

the standard level of SNAP monthly allotments. Id. Because USDA’s general appropriation for

fiscal year 2020 had been spent, USDA was funding further emergency allotments through a

contingency fund that is usually reserved for general disaster relief and to support program

operation during a government shutdown. See Shahin Decl. ¶¶ 8-9. With the enactment of the

Continuing Resolution, USDA will now fund the emergency allotments through the new baseline

SNAP appropriations—funds which are intended to support standard SNAP benefits for all

participating families in all States. See Shahin Decl. ¶ 16.




1
 As noted in Defendants’ preliminary injunction response memorandum, Congress did not allocate
any funding for these emergency allotments in the FFCRA, but rather allocated the relevant
funding—around $15 billion—in the Coronavirus Aid, Relief, and Economic Security (“CARES”)
Act. See PI Response, at 5-6.

                                                  4
           Case 2:20-cv-03504-JMY Document 37 Filed 10/02/20 Page 5 of 15




         On September 22, 2020, Pennsylvania submitted an emergency allotment application

seeking not only emergency allotments for future months, but also additional, retroactive

allotments in an amount equal to the difference between what Pennsylvania already received for

those months and what Pennsylvania would have received under Plaintiffs’ reading of section

2302. See Shahin Decl. ¶¶ 12-13. Based on USDA’s internal estimates, fulfilling the latter

component of Pennsylvania’s request would cost USDA an additional $411 million. See Shahin

Decl. ¶ 13.

                                            Argument

    I.   The Court should clarify that its September 11, 2020 preliminary injunction does not
         require USDA to provide Pennsylvania retroactive emergency allotments for prior
         months.

         When issuing an injunction, a court must “state its terms specifically,” and “describe in

reasonable detail . . . the act or acts restrained or required.” F.R.C.P. 65(d)(1). “This language

strongly suggests that prohibited conduct will not be implied from such orders; that they are

binding only to the extent they contain sufficient description of the prohibited or mandated acts.”

Ford v. Kammerer, 450 F.2d 279, 280 (3d Cir. 1971).2 Thus, “ambiguities and omissions in [these]

orders redound to the benefit of the” parties subject to them. Id. When there is a dispute over the

terms of an injunction which implicates “Rule 65(d)’s specificity requirements, the proper remedy

is clarification.” United States v. Fifty Below Sales & Mktg., Inc., No. CIV. 06-1112 ADM/LIB,

2012 WL 1150865, at *2 (D. Minn. Apr. 6, 2012).

         Here, the September 11, 2020 preliminary injunction prevents USDA from “denying . . . .

[Pennsylvania’s] requested emergency allotments” based upon USDA’s position that “[a]

household’s [emergency allotment] cannot increase the current monthly household SNAP benefit



2
    Internal quotation marks are omitted throughout this memorandum, unless otherwise indicated.
                                                 5
         Case 2:20-cv-03504-JMY Document 37 Filed 10/02/20 Page 6 of 15




allotment beyond ‘the applicable maximum monthly allotment for the household size,” PI Order,

at 39, but it does not specify whether this applies both prospectively and retroactively. The Court

should now clarify that its preliminary injunction only requires USDA to provide prospective

emergency allotments to Pennsylvania consistent with Plaintiffs’ reading of section 2302, but does

not require USDA to provide Pennsylvania with any retroactive emergency allotments in an

amount equal to the difference between what Pennsylvania has already received for prior months

and what it would have received under Plaintiffs’ reading of section 2302.

       First, although the APA permits prospective relief, it specifically excludes claims for

“money damages,” 5 U.S.C. § 702, a term which “normally refers to a sum of money used as

compensatory relief” and “given to the plaintiff to substitute for a suffered loss,” Dep’t of Army v.

Blue Fox, Inc., 525 U.S. 255, 262 (1999). Here, with respect to Pennsylvania’s request for

retroactive benefits, Pennsylvania is contending that certain SNAP beneficiaries should have

received enhanced emergency allotments in prior months, and thus seek additional emergency

allotments now as compensation—the type of backwards-focused request that has been held to be

a claim for damages.3 See Christ the King Manor, Inc. v. Sec’y U.S. Dep't of Health & Human

Servs., 730 F.3d 291, 319 (3d Cir. 2013) (“[R]etroactive relief” in the form “of equitable relief”

may be the “functional[] equivalent to damage awards.”).



3
  Plaintiffs will likely argue that, in seeking retroactive emergency allotments, they are not seeking
compensatory “damages,” but rather seek injunctive relief to “give the plaintiff[s] the very thing
to which [they are] entitled.” Blue Fox, Inc., 525 U.S. at 262. But USDA cannot provide “the very
thing to which” Plaintiffs claim they are “entitled.” Plaintiffs are arguing that they were entitled to
have USDA approve Pennsylvania’s initial emergency allotment application when that application
was submitted in March 2020, whereby Plaintiffs would have received enhanced SNAP benefits
starting in or around March 2020. Since those months have now passed, however, USDA cannot
issue emergency allotments in each month from March 2020 to the present. The most USDA can
now provide is compensatory relief for those prior months, and thus any request for retroactive
benefits would constitute a request for “damages.”

                                                  6
         Case 2:20-cv-03504-JMY Document 37 Filed 10/02/20 Page 7 of 15




        Second, if there were any doubt about the remedy sought and ordered in this case, it would

be resolved by reference to the course of litigation that preceded the order. USDA expressly

objected to retroactive emergency allotment payments in its PI response brief, and Plaintiffs did

not address this argument in their reply brief or at oral argument. In the PI response brief,

Defendants specifically noted: “[A]ny relief ordered should be prospective . . . [r]etroactive relief

here for benefits that Plaintiffs claimed should have been paid could, in itself, sap most or all of

the remaining funds allocated for the emergency allotments.” PI Response, at 21. Plaintiffs did not

address this point in their reply, and at oral argument, when the Court asked what “winning [would]

look like to” Plaintiffs, Plaintiffs again failed to mention retroactivity. PI Arg. Tr., at 54:14-15.

Plaintiffs cannot belatedly object to this argument now. See, e.g., Love v. Johnson, No.

CIV.A.2:07-01045, 2010 WL 2178951, at *7 (D.N.J. May 27, 2010) (“Plaintiffs’ brief appears to

make no specific response to [Defendant’s] argument. Failure to respond constitutes abandonment

or waiver . . ..”); Pers. Audio, LLC v. Google LLC, No. CV 17-1751-CFC-CJB, 2019 WL 2403086,

at *2 (D. Del. June 7, 2019) (“[Plaintiff] did not respond to [certain] arguments . . . in [Plaintiff’s]

reply brief . . . or during the . . . hearing,” and so the “Court thus considers them waived”), report

and recommendation adopted sub nom. Pers. Audio, LLC v. Google, Inc., No. CV 17-1751-CFC-

CJB, 2020 WL 58631 (D. Del. Jan. 6, 2020). Pennsylvania is of course free to file its own lawsuit

on this point (which it has failed to do for the past five months), but it cannot seek to rewrite this

Court’s order through Plaintiffs here.

        Third, Pennsylvania’s request for retroactive emergency allotment payments would cost

USDA an additional $411 million even though USDA has run out of funds appropriated by the

CARES Act for the FFCRA emergency allotments. See supra at 5. And although both Plaintiffs

and the Court opined that Congress may potentially intervene and provide additional emergency



                                                   7
           Case 2:20-cv-03504-JMY Document 37 Filed 10/02/20 Page 8 of 15




allotment funding, there is no indication that they will do so in the near term. Indeed, the

Continuing Resolution recently enacted by Congress does not earmark any additional funding for

FFCRA emergency allotments. See supra at 4. Instead, it only continues the baseline level of

funding for SNAP benefits. See id. Thus, USDA would have to finance any retroactive emergency

allotment payments to Pennsylvania out of this appropriation, which is intended for standard

SNAP benefits for all participating families. Reading the Court’s injunction to authorize

retroactive emergency allotments to Pennsylvania could therefore consume funds that would

otherwise go to SNAP-eligible households in other States.

 II.      The Court should stay its September 11, 2020 preliminary injunction in whole or in
          part.

          In determining whether to stay an injunction pending appeal, the Court must consider “(1)

whether the stay applicant has made a strong showing that [it] is likely to succeed on the merits;

(2) whether the applicant will be irreparably injured absent a stay; (3) whether issuance of the stay

will substantially injure the other parties interested in the proceeding; and (4) where the public

interest lies.” In re Revel AC, Inc., 802 F.3d 558, 568 (3d Cir. 2015). “[A] sufficient degree of

success for a strong showing exists if there is a reasonable chance, or probability, of winning . . .

the likelihood of winning on appeal need not be more likely than not.” Id. The Court need not

conclude that USDA is correct about its reading of section 2302, but rather only that USDA has a

“reasonable probability of success on the merits.” Singer Mgmt. Consultants, Inc. v. Milgram, 650

F.3d 223, 229 (3d Cir. 2011). Now that Pennsylvania has filed its application for funds, and the

resulting detrimental impact on USDA’s operations its clear, a stay is warranted to permit appellate

review.

          Here, all four factors favor a stay of the preliminary injunction pending appeal. First,

USDA can establish a “reasonable chance” of prevailing on appeal. At least one other court has

                                                  8
         Case 2:20-cv-03504-JMY Document 37 Filed 10/02/20 Page 9 of 15




already concluded that USDA is likely to prevail on its position that section 2302 only requires

USDA to provide emergency allotments in an amount sufficient to bring a SNAP eligible

household’s aggregate SNAP benefits up to the statutory maximum. See Hall v. U.S. Dep’t of

Agric., No. 20-CV-03454-HSG, 2020 WL 3268539 (N.D. Cal. June 17, 2020). The court reasoned,

in part, that section 2302 “does not explicitly raise [the statutory] maximum,” nor “does it alter the

‘thrifty food plan’ on which this statutory maximum is based” which “is assumed by definition to

constitute the total cost needed to feed a household for a month.” Id. at *6. The Court here,

however, rejected this argument, concluding that Congress may have failed to expressly lift the

statutory cap because it did not want to allow SNAP beneficiaries to receive SNAP benefits in

excess of the cap on a permanent basis. See PI Order, at 30. But Congress could have expressly

lifted the cap on a temporary basis, or otherwise made clear that it believed the thrifty-food plan

was insufficient to cover a family’s dietary needs during the COVID-19 pandemic. It did neither.

       Further, the court in Hall also found that USDA’s reading of section 2302 is likely correct

because Congress allocated funds sufficient to support the emergency allotments for roughly six

months based on USDA’s reading of section 2302. See 2020 WL 3268539, at *7. As noted in

USDA’s PI Response, Congress explicitly requested a cost-estimate from USDA for financing the

FFCRA emergency allotments, and USDA provided an estimate based on its reading of section

2302. See PI Response, at 6; Burr Decl. ¶ 12. The Court rejected this argument because, in its view,

there is no indication that this cost estimate was viewed by Congress at large. See PI Order, at 9

n.5 But it is unclear why USDA must produce evidence indicating that a majority of

Congresspersons had actual knowledge of this cost estimate (and USDA’s reading of section

2302). Given that Congress requested this information, and ultimately allocated funds sufficient

to fund emergency allotments for six months consistent with this information, the Court should



                                                  9
        Case 2:20-cv-03504-JMY Document 37 Filed 10/02/20 Page 10 of 15




presume that Congress at large did rely on this data unless Plaintiffs present evidence suggesting

otherwise. Regardless, USDA publicized its interpretation of section 2302 shortly after the FFCRA

was enacted. See PI Response, at 5. Thus, the Court can presume that Congress, at minimum, was

aware of USDA’s reading of section 2302, and Congress’s failure to disavow this reading in the

CARES Act—implicitly or explicitly—is evidence of Congressional approval. See Forest Grove

Sch. Dist. v. T.A., 557 U.S. 230, 239–40 (2009) (“Congress is presumed to be aware of an

administrative . . . interpretation of a statute,” and courts may not assume that Congress disagrees

with that interpretation “absent a clear expression . . . of [Congressional] intent.”).

       Furthermore, as explained in USDA’s PI Response, multiple other indicia confirm that

USDA’s reading of section 2302 is consistent with congressional intent. For example, USDA

interprets a similar provision (with similar language)—7 U.S.C. § 2014(h)(1)—to allow for

emergency relief only in an amount sufficient to bring a SNAP eligible family’s aggregate benefits

up to the statutory cap.4 See PI Response, at 12-13. Thus, Congress could anticipate that using

similar language in section 2302 would invite a similar interpretation from USDA, and yet

Congress did not expressly permit SNAP families to receive benefits in excess of the cap, further

confirming USDA’s reading of section 2302. See Bragdon v. Abbott, 524 U.S. 624, 645 (1998)

(“When administrative” regulations “have settled the meaning of an existing statutory provision,

repetition of the same language in a new statute indicates, as a general matter, the intent to

incorporate” its settled “interpretations as well.”); Lorillard v. Pons, 434 U.S. 575, 580–81 (1978)

(When “Congress adopts a new law incorporating sections of a prior law, Congress normally can

be presumed to have had knowledge of the interpretation given to the incorporated law” and to



4
 For example, section 2014(h)(1) provides for “temporary food assistance” for “households who
are victims of a disaster,” while section 2302 provides benefits for “temporary food needs” in light
of the COVID-19 pandemic. See PI Response, at 12-13.
                                                  10
        Case 2:20-cv-03504-JMY Document 37 Filed 10/02/20 Page 11 of 15




“adopt that interpretation” in the new law.). In its PI Order, the Court rejected this argument since,

in section 2302, Congress did not duplicate all of the material language from USDA’s D-SNAP

Program, which was formed pursuant to section 2014(h)(1). See PI Order, at 30-32. But the

question is whether section 2302 invokes the relevant language from section 2014(h)(1), rather

than the programs developed under it, and there is no dispute that this provision contains language

similar to section 2302.

       But even if the Court finds that the aforementioned factors are not conclusive evidence of

Congressional intent, they are nonetheless stronger than any factors supporting Plaintiffs’ reading

of section 2302. Plaintiffs, and the Court, rely largely on the argument that section 2302 does not

expressly limit emergency allotments to an amount sufficient to bring a household’s aggregate

SNAP benefits within the statutory maximum. But section 2302 does not expressly support

Plaintiffs’ reading either; contrary to the Court’s conclusion, section 2302 never indicates that

USDA “shall” issue “emergency allotments” to all SNAP-eligible households. Additionally, as

noted supra, the statutory structure does clearly support USDA’s reading, given Congress’s failure

to expressly lift the statutory maximum. Accordingly, USDA has a reasonable chance of prevailing

on appeal.

       The remaining factors support a stay as well. To start, the second and fourth factors—harm

to the stay applicant and to the public interest—“merge” since the government is a party. Nken v.

Holder, 556 U.S. 418, 435 (2009). These factors favor a stay here since Plaintiffs’ request for

enhanced emergency allotments would accelerate the consumption of a limited pool of USDA

resources for SNAP benefits, potentially to the detriment of other SNAP-eligible families.

Although the immediate financial burden imposed by the court’s preliminary injunction was not

initially clear, it is crystal clear now that Pennsylvania has requested approximately $471 million—



                                                 11
        Case 2:20-cv-03504-JMY Document 37 Filed 10/02/20 Page 12 of 15




to start—in federal funds to benefit its citizens in a manner disproportionate to the benefits received

by citizens in every other state. See Shahin Decl. ¶ 13.

       As noted above, the relevant CARES Act funds have already been spent, and Congress has

not earmarked any additional funding specifically for FFCRA emergency allotments. Instead, in

the Continuing Resolution, Congress simply continued baseline SNAP funding at the pre-

pandemic fiscal year 2020 level ($57 billion for the whole fiscal year). See Shahin Decl. ¶ 16.

USDA must therefore fund any further emergency allotments—including those for

Pennsylvania—out of this appropriation, which must also cover standard SNAP allotments for all

participating families. Based on USDA’s calculation, Pennsylvania’s request for emergency

allotments consistent with Plaintiffs’ reading of section 2302 will consume an additional $60

million per month. See Shahin Decl. ¶¶ 13-14. Even if USDA can finance these allotments in the

short term without depleting the entire Continuing Resolution appropriation, this expenditure

would nonetheless accelerate the use of these funds, virtually ensuring a budgetary shortfall in the

future absent congressional intervention—which, again, has not been forthcoming. Such a shortfall

would result in reduced benefits for all SNAP-eligible households—Plaintiffs included. See PI

Response, at 19-20.

       The risk of harm is especially acute if other courts follow this Court’s lead, and allow

SNAP beneficiaries in other States to similarly collect enhanced SNAP benefits. If USDA had to

provide emergency allotments consistent with Plaintiffs’ reading of section 2302 to all SNAP-

eligible families, USDA could potentially face costs up $48 billion in costs for the period of

October-December 2020 alone. See Shahin Decl. ¶ 18. This would deplete, over the course of three

months, nearly 70% of the appropriation intended for all SNAP-eligible families for the entire

fiscal year. See supra at 12. And even if it is currently uncertain whether other States will similarly



                                                  12
        Case 2:20-cv-03504-JMY Document 37 Filed 10/02/20 Page 13 of 15




seek enhanced emergency allotments, the Third Circuit has made clear that when assessing the

“public interest” factor, a Court must consider not only the actual, immediate effects of its specific

decision, but the broader ramifications to the public if the Court’s legal conclusions and relief were

to apply universally. See, e.g., Bimbo Bakeries USA, Inc. v. Botticella, 613 F.3d 102, 119 (3d Cir.

2010) (finding emergency relief appropriate to prevent a former employee from joining a

competitor and sharing proprietary information from his former employer since “there is a

generalized public interest in upholding the inviolability of trade secrets and enforceability of

confidentiality agreements.”); HR Staffing Consultants LLC v. Butts, 627 F. App’x 168, 175 (3d

Cir. 2015) (finding that the public interest factor is satisfied since “the public at large can be

expected to gain from the enforcement of non-competes . . ..).

        Further, the third factor—potential harm to the opposing party—likewise counsels in favor

of a stay. Although Plaintiffs would not receive enhanced SNAP benefits, they will still receive

the statutory maximum, just like SNAP-eligible families in every other State. And in Congress’s

view, SNAP benefits equal to the statutory maximum should be sufficient to cover a family’s

dietary needs. See supra at 9.

                                            Conclusion

        Accordingly, the Court should clarify that the Court’s September 11, 2020 preliminary

injunction applies only on a prospective basis and does not require USDA to provide retroactive

emergency allotments for prior months. Additionally, the Court should stay its preliminary

injunction in full pending appeal. USDA will issue emergency allotments to Pennsylvania today,

commensurate to those provided to every other State, while the scope of the preliminary injunction

remains unclear and USDA seeks a stay of that order. In the interest of expediency, Defendants

will waive their right to a reply brief.



                                                 13
       Case 2:20-cv-03504-JMY Document 37 Filed 10/02/20 Page 14 of 15




Dated: October 2, 2020


                                   Respectfully submitted,

                                   JEFFREY BOSSERT CLARK
                                   Acting Assistant Attorney General

                                   JOHN R. GRIFFITHS
                                   Branch Director, Federal Programs Branch

                                   /s/ Kuntal Cholera
                                   KUNTAL V. CHOLERA
                                   Trial Attorney
                                   U.S. Department of Justice
                                   Civil Division, Federal Programs Branch
                                   1100 L Street, NW
                                   Washington, D.C. 20005
                                   kuntal.cholera@usdoj.gov

                                   Attorneys for Defendants




                                     14
        Case 2:20-cv-03504-JMY Document 37 Filed 10/02/20 Page 15 of 15




                                CERTIFICATE OF SERVICE

       I hereby certify that on October 2, 2020, I electronically filed the foregoing with the Clerk
of the Court using the CM/ECF system, which will send notification of such filing to all users
receiving ECF notices for this case.

                                             /s/ Kuntal Cholera

                                             Kuntal V. Cholera
                                             United States Department of Justice
                                             Civil Division, Federal Programs Branch
                                             1100 L Street, NW
                                             Washington, D.C. 20005

                                             Attorney for Defendants




                                                15
